Citation Nr: 0309292	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a disability manifested by 
constant pain in the lower back and/or penis (dysuria).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for compensation 
benefits for a disability manifested by constant pain in the 
lower back and/or penis (dysuria) pursuant to the provisions 
of 38 U.S.C.A. § 1151.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

There is no evidence of record in this case that the veteran 
has been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b). 

The veteran was scheduled for an additional VA examination.  
The record shows that he did not report for the examination 
that was scheduled for January 2003.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. (Italics added.)  38 C.F.R. § 3.655(b) 
(2002).

The veteran has not previously been informed of the 
provisions of 38 C.F.R. § 3.655, nor afforded an opportunity 
to explain his failure to report for the examination.  In 
addition, the development requested by the Board was 
undertaken pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) (2002).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO should apprise the veteran of 
the provisions of 38 C.F.R. § 3.655.  

3.  The veteran should again be scheduled 
for a VA genitourinary examination to 
determine the nature and etiology of any 
disability manifested by back pain and/or 
dysuria, to include recurrent urinary 
tract infections.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has such a 
disability and, if so, whether it was 
caused or aggravated by his treatment at 
a VA hospital from September to October 
1996.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  

4.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


